Citation Nr: 1544267	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-47 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left hip internal derangement.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2008 to July 2008 and from February 2009 to February 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which awarded service connection for left hip internal derangement and assigned a noncompensable disability rating, effective February 11, 2010.  Jurisdiction over the case is currently with the Milwaukee, Wisconsin, RO.

In an October 2010 rating decision, the RO awarded a 10 percent disability rating for left hip internal derangement, effective February 11, 2010.  

In his December 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In a May 2012 Informal Hearing Presentation, the Veteran's representative indicated that he desired for the representative to prepare an Informal Hearing Presentation on his behalf instead of the previously requested hearing.  As the hearing had not yet been scheduled, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

In April 2013, the Board remanded the appeal for additional development and the case now returns for further appellate review.

The Board notes that additional evidence was associated with the Veteran's claims file after issuance of the June 2013 supplemental statement of the case.  Although he has not submitted a waiver of agency of original jurisdiction (AOJ) consideration of this evidence, as his claim is being remanded, the AOJ will have an opportunity to review the evidence such that no prejudice results to him as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand. 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).   

As directed in the Board's April 2013 remand, the Veteran was afforded a VA examination in May 2013 so as to ascertain the nature and severity of his left hip disability; however, since such examination, the Veteran underwent left hip arthroscopic surgery for excision of labral tear, removal of the articular cartilage pieces, and removal of cam head and neck osteophyte in August 2013 at a private healthcare facility.  As a result of the surgery, the Veteran required two months of convalescence.  While VA treatment records from late 2013 suggest that the Veteran initially recovered well from his surgery, later VA treatment records from 2014 indicate that he continues to experience difficulties with his left hip.  The Veteran also reported that the physical therapy he received after his most recent surgery was merely a temporary fix.  See June 24, 2014 VA treatment record.  Moreover, although the AOJ obtained a VA opinion concerning the Veteran's left hip in June 2014, such opinion merely confirmed that the Veteran received surgery in August 2013 for issues related to his service-connected left hip disability.  No examination assessing the current severity of such disability was provided.  Therefore, a contemporaneous examination to assess the current nature and severity of such condition is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Board also finds that a remand is also necessary to obtain any relevant outstanding VA treatment records records.  The claims file reflects records of VA medical treatment dated up to November 2014.  Therefore, on remand, obtain all outstanding VA treatment records dated from November 2014 to the present.

Finally, as noted in the Introduction, additional evidence has been associated with the claims file since the issuance of the June 2013 supplemental statement of the case. Therefore, in the readjudication of the Veteran's claim, the AOJ should consider the entirety of the evidence, to include all evidence received since the issuance of the June 2013 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating from November 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be afforded an appropriate VA examination to determine the current severity of his service-connected left hip disability.  The record should be made available to and reviewed by the examiner in connection with the examination. 

The examiner should describe the nature and severity of all manifestations of the Veteran's left hip disability.  

The examination should include range-of-motion studies of the left hip.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited, as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination, and at what point (in degrees) his range of motion is limited following repetitive testing.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically. 

The examiner should adequately describe the functional impairment caused by the service-connected left hip disability, to include the impact on the Veteran's daily life and employability.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the June 2013 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




